Citation Nr: 1549838	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected bilateral knee and hip disabilities.

6.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee and hip disabilities.

7.  Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to September 1977 and from September 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  

In June 2015, the case was remanded to provide the Veteran with notice of establishing service connection on a secondary basis; to obtain treatment records; and to provide the Veteran with VA examinations for his bilateral hearing loss, tinnitus, cervical and lumbar spine claims.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Right ear hearing loss was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed right ear hearing did not develop as a result of any incident during service.

2.  At no time during the appeal period has the Veteran exhibited a left ear hearing loss disability as defined by VA for disability compensation purposes.

3.  Tinnitus was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed tinnitus did not develop as a result of any incident during service.

4.  Erectile dysfunction was not present during the Veteran's service and did not develop as a result of any incident during service.

5.  Hypertension was not present during the Veteran's service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

6.  A cervical spine disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed cervical spine disorder did not develop as a result of any incident during service, including the service-connected bilateral knee and hip disabilities.

7.  The Veteran has lumbago and lumbar spine degenerative arthritis that is as likely as not related to his service.  

8.  A psychiatric disorder was not present during the Veteran's service and did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Erectile dysfunction was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
4.  Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  A cervical spine disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected bilateral knee and hip disabilities.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for lumbago and lumbar spine degenerative arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

7.  A psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim of service connection for a lumbar spine disorder, as the Board is granting this issue in full, further discussion of VA's duties to notify and assist with respect to this issue is not necessary.

As for the remaining claims, the Veteran was notified in letters dated in June 2010, August 2010, November 2011, and July 2015 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection on both direct and secondary bases.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of the bilateral hearing loss, tinnitus, and cervical spine claims.  A February 2010 treatment record shows that the Veteran reported that he was filing for Social Security disability.  However, additional records dated after that show no evidence that the Veteran actually completed an application; there is no further mention of Social Security benefits in the Veteran's treatment records or examinations.  Consequently, as the evidence does not show that records from the Social Security Administration actually exist, a remand to request such records is not necessary.  

Pertinent VA examinations were obtained in May 2011 and August 2015.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board also finds that medical opinions on the questions of service connection for erectile dysfunction, hypertension, and a psychiatric disorder are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran incurred an event, injury or disease and that such disorders may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., bilateral hearing loss, tinnitus, hypertension, and arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., bilateral hearing loss, tinnitus, hypertension, and arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Bilateral Hearing Loss 

A review of the Veteran's STRs shows no complaints of, treatment for, or diagnosis of, bilateral hearing loss.  The Veteran's March 1977 entrance examination reported the Veteran's pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 
0
5
5
15
LEFT
15
15
5
15
10

In his report of medical history, the Veteran denied hearing loss.  His September 1977 separation examination reported the Veteran's pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 
0
5
5
15
LEFT
15
15
5
15
10

A March 1980 entrance examination reported the Veteran's pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 
5
5
5
5
LEFT
15
5
5
10
10

In his report of medical history, he denied hearing loss.  The Veteran was diagnosed with otitis media in his left ear in April 1980; possible otitis media in both ears in June 1980; and possible left ear infection in August 1980.  A September 1980 separation examination reported the Veteran's pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 
0
0
0
10
LEFT
5
0
0
0
5

The Veteran continued to deny hearing loss in his report of medical history.  There is no diagnosis of bilateral hearing loss as defined by VA during the Veteran's military service.  The Veteran's DD 214s show that his military occupational specialty (MOS) was that of a field radio operator.

The Veteran was afforded a VA examination in May 2011.  He reported that the onset of his hearing loss was in the mid-1980s to early 1990s.  He stated that he had noticed a decline in his hearing in the last three years.  The Veteran reported excessive noise exposure as a field radio operator without hearing protection.  He reported that as a civilian, he worked at the bulk mail center at the US Postal Service from 1986-2005 with hearing protection.  He reported working at a corrections center from 1979-1986 and denied noise exposure.  The Veteran reported that for one year in high school, he built cabinets without hearing protection.  The examiner noted that the Veteran did not attribute his hearing loss to his tenure in the military.  The examiner reported that the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The examiner noted that the Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  The examiner observed that there was poor intertest reliability.  The examiner noted that the test results were considered invalid and unreliable and therefore were not reported.  

The examiner opined that after review of the claims file, audiometric data indicated normal hearing bilaterally from 500-6000 Hertz in March 1977, September 1977, March 1980, and September 1980.  The examiner noted that in April 1980, the Veteran complained about a left ear ache with decreased hearing, but was found to have otitis media (ear infection).  The examiner also noted that in June 1980, he complained of bilateral earaches, but nothing was found.  The examiner reported that there was no sequelae from the infections.  The examiner opined that due to normal hearing at separation, it was not at least as likely as not that hearing loss was related to military service. 

Due the unreliability of the testing, the Veteran was provided a new VA examination in August 2015.  The Veteran reported that he worked in service as a field radio communicator.  He reported being exposed to artillery, helicopters, explosions, am tracks, and trucks.  He stated he was exposed a few times a week and that hearing protection was not used.  The Veteran reported that before service, he worked as a city corrections officer.  He reported that after the military, he went back to the city corrections then worked for the postal service starting in 1986.  He denied a history of recreational noise exposure.  The Veteran reported that he first perceived hearing problems within the last ten years.

A right ear hearing loss disability as per VA was shown, but not a left ear hearing loss disability.  The examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner noted that upon enlistment and separation hearing was within normal limits.  The examiner opined that with normal hearing at separation, that documented a delayed onset of the hearing loss.  The examiner opined that the hearing loss seen that day did not reflect an onset of 35 years ago.  The examiner noted that in its landmark report, "Noise and Military Service-Implications for Hearing Loss and Tinnitus" (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The examiner noted that the Institute of Medicine stated: 

There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.

The examiner reported that that study remained the definitive consensus in this matter.  The examiner further opined that the Veteran's left ear hearing loss did not meet the criteria for disability under VA regulations.  

None of the Veteran's treatment records have shown a left hearing loss disability as defined by VA or any opinion relating his right ear hearing loss to his military service.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is not warranted.  Although the Veteran reported having in-service acoustic trauma and currently has a right ear hearing loss disability as defined by 38 C.F.R. § 3.385, the evidence fails to show that it is related to his military service.  As for his left ear, a hearing loss disability as defined by VA has not been shown at any time since the claim for service connection.  

Beginning with the Veteran's right ear hearing loss, although the Veteran has reported having acoustic trauma in service, the evidence fails to show that right ear hearing loss was incurred in service or is related to the in-service acoustic trauma.  In this case, the Veteran's 1980 separation examination showed no right ear hearing loss; the Veteran specifically denied hearing loss in his report of medical history.  There is no indication of a right ear hearing loss disability until 2015.  Additionally, the Veteran reported to the 2015 VA examiner that he first perceived hearing problems within the last ten years.  As discussed extensively by the 2015 VA examiner, the Institute of Medicine has found there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Consequently, the contemporaneous evidence of record weighs against a finding that the onset of a right ear hearing loss began in service or that the currently diagnosed right ear hearing loss is related to his reported in-service noise exposure.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

The August 2015 examiner opined that the Veteran's right ear hearing loss is not related to his military service.  As this opinion was formed after interviewing and examining the Veteran, as well reviewing his records, the Board accords it great probative value.  It is also uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's right ear hearing loss is related to his military service.    
Here, the first evidence confirming a right ear hearing loss disability as defined by VA was in 2015.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of right ear hearing complaints, symptoms, or findings for over three decades between the period of active service and the earliest evidence of a diagnosis of a right ear hearing loss as defined by VA is itself evidence which tends to show that right ear hearing loss did not have its onset in service or for many years thereafter.  

The overall evidence of record weighs against a finding of right ear hearing loss associated with the Veteran's active duty.  Without competent evidence of an association between right ear hearing loss and his active duty, service connection for a right ear hearing loss is not warranted.

Furthermore, as the evidence does not show that right ear hearing loss was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hearing loss is a chronic disease as per 38 C.F.R. § 3.309.  As noted above, the Veteran denied hearing loss at discharge from service in 1980 and reported to the 2015 examiner that he did not perceive hearing problems until within the last ten years.  The Veteran also reported to the 2011 VA that the onset was not until the mid-1980s to early 1990s, placing it after his second period of service ending in 1980.  In this case, the contemporaneous service records as well as post-service records discussed in detail above weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.  

With regards to the Veteran's left ear, the evidence as discussed above fails to show that the Veteran's left ear hearing loss has met VA's definition of a hearing loss disability during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a left hearing loss disability as defined by VA at any time during the appeal period.  

The Veteran is competent to report having difficulty hearing.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that his left hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period.  The VA examinations as discussed above took into account the Veteran's reports of difficulty hearing, but the objective testing in 2015 fails to show that any hearing loss meets 38 C.F.R. § 3.385.  The August 2015 examiner specifically opined that the Veteran's left ear hearing did not meet the criteria for disability under VA regulations.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of right ear hearing loss and diagnosis of left ear hearing loss as per 38 C.F.R. § 3.385 falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology and diagnosis have no probative value.

Without competent and credible evidence of an association right ear hearing loss and the Veteran's active duty, service connection for right ear hearing loss is not warranted.  Also, at no time since the Veteran filed his claim for service connection for left hearing loss in May 2010 has left hearing loss as defined by VA been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2014).

	2.  Tinnitus

A review of the Veteran's STRs shows no complaints of, treatment for, or diagnosis of, tinnitus.  Examinations in March 1977, September 1977, March 1980 and September 1980 all revealed clinically normal ears.  He denied ear trouble in his March 1977, March 1980, and September 1980 reports of medical history.  

Post-service treatment records show that in January 2006 the Veteran reported ringing in his ears for three months.  There are no further records pertaining to tinnitus.  

In a May 2010 statement, the Veteran reported that he had experienced tinnitus ever since his exposure to acoustic trauma in service.  

The Veteran was afforded a VA examination in May 2011.  His reported noise exposure was discussed above and will not be repeated.  The Veteran reported that the onset of his tinnitus was two or three years ago.  The examiner opined that due to no evidence of acoustic damage, no complaint of tinnitus in the STRs, and the delay of onset of tinnitus symptoms until 2008, it was not at least as likely as not related to military service.  
The Veteran reported to the August 2015 VA examiner that he noticed tinnitus a few times a month and that the onset was in the late 1980s.  Th examiner opined that it was less likely than not a symptom associated with hearing loss.  The examiner reported that although hearing loss and tinnitus were commonly present together, they were not necessarily mutually occurring and had varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  The examiner opined that hearing loss did not cause tinnitus or vice versa.  The examiner also opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner reported that there were no reports or complaints of tinnitus in the STRs.  The examiner opined that audiometric data in the STRs did not support acoustic damage.  The examiner noted that the Veteran reported the onset as in the late 1980's, which was after military service.  The examiner opined that noise induced tinnitus would occur at the time of exposure and not years later.

Based on a review of the evidence, the Board concludes that service connection for tinnitus is not warranted.  Although the evidence shows that the Veteran reported in-service noise exposure and currently has tinnitus, it fails to show that such disorder is related to his military service.

Although the Veteran reported having in-service noise exposure, the evidence does not show that his tinnitus either began in service or is related to his military service.  As noted above, his STRs are silent for any tinnitus complaints, and the Veteran denied having any ear trouble in all of his reports of medical history discussed above.  While the Veteran's May 2010 statement shows that he reported having tinnitus since service, his statements to medical professionals contradict such assertion.  As noted above, the 2006 record shows that he reported having tinnitus for three months; the 2011 examination shows that he reported that tinnitus began around 2008; and the 2015 examination reveals that he reported that it began in the late 1980s.  The Veteran has not provided any explanation for his inconsistency in the report of the onset of his tinnitus.  As such, the Board doubts the Veteran's credibility in reporting that the onset of his tinnitus began in service.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Based on the denial of ear trouble at separation from service in 1980 as well as the four separate reported onset dates, the Board is unable to conclude that the onset of the Veteran's tinnitus began during service as asserted by his 2010 statement.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of tinnitus began during service.  See Curry at 68.

No medical professional has provided any opinion indicating that the Veteran's tinnitus is related to his military service.  As the August 2015 examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  

In this case, the first documentation of tinnitus in the post-service treatment records is in 2006, more than two decades after the Veteran was discharged from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of tinnitus complaints, symptoms, or findings for two decades between the Veteran's military service and the earliest evidence of tinnitus is itself evidence which tends to show that tinnitus did not have its onset in service or for many years thereafter.

The overall evidence of record as discussed above weighs against a finding of tinnitus being associated with the Veteran's active duty.  With a preponderance of the evidence against an association between tinnitus and his active duty, service connection for tinnitus is not warranted.

Furthermore, as the evidence does not show that tinnitus was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as tinnitus is a chronic disease as per 38 C.F.R. § 3.309.  As noted above, the Veteran has been inconsistent in his reports of the onset of his tinnitus, with dates ranging from during his service as per his May 2010 statement to 2008 as per his report to the 2011 examiner.  The Veteran has not provided any explanation for his inconsistency in reporting when his tinnitus began.  In this case, the contemporaneous service records as well as post-service records discussed in detail above weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of tinnitus falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between tinnitus and the Veteran's active duty, service connection for tinnitus is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinnitus is denied.  See 38 U.S.C.A §5107.  

	3.  Erectile Dysfunction

A review of the Veteran's STRs shows no complaints of, treatment for, or diagnosis of, erectile dysfunction.  Examinations in March 1977 and September 1977 both revealed a clinically normal genitourinary system.  The Veteran was diagnosed with epididymitis in July 1978; no complaints regarding erectile dysfunction were made.  Examinations in March 1980 and September 1980 again revealed a clinically normal genitourinary system.  

Post-service treatment records show that the earliest evidence of a diagnosis of erectile dysfunction is in December 2003.  At that time, the Veteran reported having it for about one year.  None of the Veteran's records show that he reported that his erectile dysfunction began in service or was otherwise related to his service; they also do not contain any opinion regarding the etiology.

At a July 2011 VA examination for a claim of groin pain, the Veteran reported having a ten year history of erection difficulties.

Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction is not warranted.  Although the evidence shows that the Veteran currently has erectile dysfunction, it fails to show that such disorder is related to his military service.

In this case, the Veteran's STRs do not show the incurrence of an event, injury, or disease except for the 1978 epididymitis.  The evidence does not show, nor does the Veteran contend, that his currently diagnosed erectile dysfunction is related to that in-service diagnosis.  As noted above, examinations after such diagnosis revealed a clinically normal genitourinary system.  The STRs fail to show that the onset of the Veteran's erectile dysfunction occurred in service.  Rather, the Veteran's own statements show that it began after service.  He reported to the 2011 genitourinary examiner that he had a ten year history of erection difficulties, rendering the onset in 2001, while the 2003 record shows a reported onset around 2002, two decades after the Veteran was discharged from service.  None of the Veteran's treatment records or statements have shown that he reported that the onset was during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred an in-service event, injury or disease other than the epididymitis or that the onset of erectile dysfunction began during service.  See Curry at 68.

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion indicating that the Veteran's erectile dysfunction is related to his military service.  In this case, the first indication of erectile dysfunction, per the Veteran's report to the 2011 examiner, is in 2001, more than two decades after the Veteran was discharged from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of erectile dysfunction complaints, symptoms, or findings for two decades between the Veteran's military service and the earliest evidence of erectile dysfunction is itself evidence which tends to show that erectile dysfunction did not have its onset in service or for many years thereafter.

The overall evidence of record as discussed above weighs against a finding of erectile dysfunction being associated with the Veteran's active duty.  With a preponderance of the evidence against an association between erectile dysfunction and his active duty, service connection for erectile dysfunction is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of erectile dysfunction falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between erectile dysfunction and the Veteran's active duty, service connection for erectile dysfunction is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for erectile dysfunction is denied.  See 38 U.S.C.A §5107.  

	4.  Hypertension 

A review of the Veteran's STRs shows no complaints of, treatment for, or diagnosis of, hypertension.  Examinations in March 1977, September 1977, March 1980, and September 1980 all revealed a clinically normal heart and vascular system.  His blood pressure readings at those examinations were 146/70 in March 1977; 120/60 in September 1977; 128/84 in March 1980; and 120/78 in September 1980.  In his March 1977, March 1980 and September 1980 reports of medical history, the Veteran denied high blood pressure.  

Post-service treatment records show that the earliest evidence of a diagnosis of hypertension is in February 2003.  None of the Veteran's records show that he reported that his hypertension began in service or was otherwise related to his service; they also do not contain any opinion regarding the etiology.

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran currently has hypertension, it fails to show that such disorder is related to his military service.

In this case, the Veteran's STRs do not show the incurrence of any event, injury, or disease.  As noted above, examinations throughout service revealed a clinically normal heart and vascular system.  No medical professional has provided any opinion that the Veteran's blood pressure readings documented in the service examinations were indicative of hypertension.  The STRs fail to show that the onset of the Veteran's hypertension occurred in service.  None of the Veteran's treatment records or statements have shown that he reported that the onset was during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred an in-service event, injury or disease or that the onset of hypertension began during service.  See Curry at 68.

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion indicating that the Veteran's hypertension is related to his military service.  In this case, the first indication of hypertension is in 2003, more than two decades after the Veteran was discharged from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of hypertension complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of hypertension is itself evidence which tends to show that hypertension did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that any diagnosed hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  The Veteran's contentions as well as his treatment records fail to show any report of continuity of symptomatology.  As already noted above, the contemporaneous evidence fails to show a continuity of hypertension symptomatology.  See Curry at 68.  

The overall evidence of record as discussed above weighs against a finding of hypertension being associated with the Veteran's active duty.  With a preponderance of the evidence against an association between hypertension and his active duty, service connection for hypertension is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A §5107.


	5.  Cervical Spine

A review of the Veteran's STRs shows no diagnosis of a chronic cervical spine disorder.  Examinations in March 1977, September 1977, and March 1980 all revealed a clinically normal spine.  In his March 1977 and March 1980 reports of medical history, the Veteran denied arthritis, rheumatism, or bursitis as well as bone, joint or other deformity.  He also denied recurrent back pain in March 1977, but answered yes to having recurrent back pain in March 1980, noting "nothing particular."  A June 1980 record shows that the Veteran heard cracking noises in his neck; the diagnosis was back strain.  The Veteran complained of having neck pain for one month in July 1980; he was diagnosed with a muscular strain.  His September 1980 separation examination again revealed a clinically normal spine.  In his report of medical history, he denied arthritis, rheumatism, or bursitis as well as bone, joint or other deformity; however, he reported recurrent back pain, but it was noted that the Veteran was "fit for discharge."  

Post-service treatment records show that the earliest evidence of cervical spine complaints was in January 2005 when the Veteran reported pain from the base of his neck to the lower back.  No cervical spine disorder was diagnosed.  A May 2010 record shows that he reported neck pain that started a couple of years ago.  He was diagnosed with chronic neck pain with associated segmental dysfunction complicated by degenerative changes.  A September 2010 record shows that the Veteran reported that his neck pain started years ago.  None of the Veteran's records show that he reported that his cervical spine symptoms began in service or were otherwise related to his service, to include being secondary to service-connected bilateral knee and hip disabilities; they also do not contain any opinion regarding the etiology.  

The Veteran was afforded a VA examination in May 2011.  The examiner noted that Veteran's pertinent STRs and that there was no mention of X-rays or scans in service.  The examiner also noted that the Veteran was seen in 2010 with a diagnosis of segmental dysfunction.  Following examination, the Veteran was diagnosed with cervical spine degenerative arthritis without radicular findings.  The examiner opined that it was less likely than not that cervical spine arthritis was related to neck strain diagnosed late in his service career.  The examiner observed that there was no report of specific injury then and no X-rays.  The examiner noted that the Veteran had physical therapy reported in November 1980 with no detailed notes.  The examiner further noted that after discharge, the Veteran worked 19 years with moderately heavy labor as a mail handler and denied neck pains then to see any physician until in 2010.

The Veteran was afforded another VA examination in August 2015.  He was diagnosed with degenerative arthritis.  He reported that his neck issues started in the military carrying heavy backpack and radio.  He stated he sought medical care while still in service.  He reported having intermittently sought care for his neck at VA and had done chiropractic and physical therapy.  The examiner opined that it was not at least as likely as not that the Veteran's cervical spine disorder was caused or aggravated by the service-connected bilateral knee and hip disabilities.  The examiner opined that there was no connection between the knee and hip issues with the neck.  The examiner noted that in addition, the Veteran has normal range of motion despite mild degeneration on X-ray.  The examiner noted that an EMG ruled out the neck as a source of the Veteran's numbness of the bilateral first two fingers as carpal tunnel.

Based on a review of the evidence, the Board concludes that service connection for a cervical spine disorder is not warranted.  Although the evidence shows that the Veteran had in-service complaints and currently has a cervical spine disorder, it fails to show that such disorder is related to his military service, to include being secondary to his service-connected bilateral knee and hip disabilities.

Beginning with service connection on a direct basis, as discussed above, the Veteran's STRs reflect cervical spine complaints.  However, examinations throughout his military service repeatedly showed a normal spine.  There is no indication in his STRs that his in-service injuries resulted in a current cervical spine disorder.  Although the Veteran reported recurrent back pain on his March 1980 and September 1980 reports of medical history, he did not specifically report a cervical spine problem.  As discussed above, although the Veteran reported having physical therapy in November 1980 to 2011 examiner, his post-service treatment records do not show any complaints until 2005 and no treatment until 2010.  The May 2010 record shows that he reported that the onset was a couple of years ago.  None of the Veteran's treatment records or statements have shown that he reported that the onset was during service.  In this case, the contemporaneous service and post-service  records fail to support the Veteran's contention that the in-service complaints resulted in a chronic disability.  See Curry at 68.

The only medical opinion of record, that of the May 2011 VA examiner, shows that the Veteran's cervical spine disorder is not related to his military service. The examiner's opinion was formed after having had the opportunity to review the Veteran's claims file, which includes his written contentions, in addition to having been able to physically examine the Veteran.  As such, the Board accords it great probative value.  It is also uncontradicted.  None of the Veteran's treatment records include any opinion relating a current cervical spine disorder to his military service.  No medical professional has provided any opinion indicating that a current cervical spine disorder is related to the Veteran's military service. 

In this case, the first indication of cervical spine complaints is in 2005, more than two decades after the Veteran was discharged from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of cervical spine complaints, symptoms, or findings for two decades between the Veteran's military service and the earliest evidence of a cervical spine disorder is itself evidence which tends to show that a cervical spine disorder did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected bilateral knee and hip disabilities either caused or aggravated a cervical spine disorder.  The only opinion as to secondary service connection is that of the 2015 examiner.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  In this case, no medical professional has provided any opinion that a cervical spine disorder is caused or aggravated by the service-connected bilateral knee and hip disabilities.  None of the Veteran's treatment records contains any such opinion.  Therefore, the evidence does not support a finding of service connection on a secondary basis.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Veteran's contentions as well as his treatment records fail to show any report of continuity of symptomatology.  As noted above, the Veteran reported in May 2010 that his pain started a couple of years ago, while reporting that it started years ago in September 2010.  No report of symptoms since the in-service complaints is shown.  The contemporaneous evidence fails to show a continuity of a cervical spine symptomatology.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a cervical spine disorder being associated with the Veteran's active duty, to include being secondary to the service-connected bilateral knee and hip disabilities.  With a preponderance of the evidence against an association between a cervical spine disorder and his active duty, to include a preponderance of the evidence against being secondary to the service-connected bilateral knee and hip disabilities, service connection for a cervical spine disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a cervical spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value. 

Without competent and credible evidence of an association between a cervical spine disorder and the Veteran's active duty, to include being secondary to the service-connected bilateral knee and hip disabilities, service connection for a cervical spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cervical spine disorder is denied.  See 38 U.S.C.A §5107.

	6.  Lumbar Spine

A review of the Veteran's STRs shows no diagnosis of a chronic lumbar spine disorder.  Examinations in March 1977, September 1977, and March 1980 all revealed a clinically normal spine.  In his March 1977 and March 1980 reports of medical history, the Veteran denied arthritis, rheumatism, or bursitis as well as bone, joint or other deformity.  He also denied recurrent back pain in March 1977, but answered yes to having recurrent back pain in March 1980, noting "nothing particular."  A June 1980 record shows that the Veteran complained of low back pain.  He was diagnosed with lower back strain.  Another record also dated in June 1980 reveals that the Veteran complained of soreness in his lower back.  A diagnosis was deferred.  The Veteran reported injuring his back while lifting a refrigerator in July 1980.  He reported that his initial symptoms started two to three years ago of unknown etiology and that lifting the refrigerator about six weeks ago aggravated that condition.  He was diagnosed with a lumbar strain.  His September 1980 separation examination again revealed a clinically normal spine.  In his report of medical history, he denied arthritis, rheumatism, or bursitis as well as bone, joint or other deformity; however, he reported recurrent back pain, but it was noted that the Veteran was "fit for discharge."  An October 1980 record shows that the Veteran was diagnosed with a chronic lumbosacral strain.  It was noted that his symptoms and evaluation were essentially the same that day as when last evaluated in July 1980.

Post-service treatment records show that the earliest evidence of lumbar spine complaints is in January 2005.  The Veteran reported having pain from the base of his neck to the lower back.  He was diagnosed with lower back pain.  A May 2010 record reveals that he was diagnosed with chronic low back pain with associated segmental dysfunction complicated by degenerative changes.  The record shows that X-rays in August 2009 revealed minimal degenerative changes.  A September 2010 record shows that the Veteran reported that his low back pain had been present for years.  

The Veteran was afforded a VA examination in May 2011.  The examiner noted the Veteran's pertinent STRs and that there were no X-rays reported.  The Veteran denied further acute lumbar back problems or any Post Office medical examinations for low back through Workman's compensation.  The examiner also noted the August 2009 X-rays and that the Veteran was seen in 2010 with a diagnosis of segmental dysfunction.  Following examination, the Veteran was diagnosed with lumbar spine degenerative arthritis without radicular findings.  The examiner opined that it was less likely than not that lumbar spine arthritis was related to the low back pain and strain treated in service in 1980 after a lifting strain.  The examiner observed that there were no descriptions of any radicular symptoms or findings and that no X-rays were done.  The examiner noted that the Veteran did not describe chronic low back pains during his Post Office work until first seen at the VA in June 2009.  The examiner opined that the Veteran's morbid obesity and physical labor were more likely causes of current low back problems.  

The Veteran was afforded another VA examination in August 2015.  He was diagnosed with lumbago.  The Veteran reported having problems with his low back while in service, but no known injury.  He reported that he continued to have low back pain, which was constant and getting worse over the years.  Pain on motion was noted in the examination report.  The examiner opined that it was not at least as likely as not that the lumbosacral spine disorder was caused by or aggravated by the service-connected bilateral knee and hip disabilities.  The examiner further noted that, however, the Veteran's STRs did demonstrate that he had chronic low back pain while in service.  The examiner noted that VA treatment records indicated ongoing complaints of low back pain.  The examiner also noted that the Veteran did not have X-ray or an MRI prior to that exam.  The examiner reported the Veteran's various low back complaints throughout his service discussed above.  

Based on a review of the evidence, the Board concludes that service connection for lumbago and lumbar spine degenerative arthritis is warranted.  The Veteran's STRs show several instances of back complaints and post-service treatment records document current diagnoses of lumbago and lumbar spine degenerative arthritis.  When affording the Veteran the benefit-of-the-doubt, the Board concludes that service connection is warranted.

Of particular importance to the Board is the August 2015 examination report.  Although the examiner did explicitly provide a positive nexus opinion relating a currently diagnosed lumbar spine disorder to the Veteran's military service, the examiner's opinion does support a finding of service connection.  In opining that the Veteran's diagnosed disorder was not secondary to his service-connected bilateral knee and hip disabilities, the examiner specifically noted that, however, the Veteran's STRs did demonstrate that he had chronic low back pain in service and that VA treatment records indicated ongoing complaints of low back pain.  The 2015 examination also shows pain on motion, suggesting that the Veteran's currently diagnosed lumbar spine disability is at least 10 percent disabling.  Thus, the examiner's opinion suggests that service connection for a chronic disability based on a continuity of symptomatology is warranted.  Consequently, when affording the Veteran the benefit-of-the-doubt, the evidence supports a finding of service connection.

In finding that service connection is warranted, the Board acknowledges the negative nexus opinion from the 2011 examiner.  However, as both the 2011 and 2015 examiner's opinions were formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords them equal probative value.  Therefore, the weight of the evidence is equally for and against service connection.  In such cases, service connection should be granted.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for lumbago and lumbar spine degenerative arthritis is, therefore, granted.


	7.  Psychiatric Disorder

A review of the Veteran's STRs shows no complaints of, treatment for, or diagnosis of, a psychiatric disorder.  Examinations in March 1977, September 1977, March 1980, and September 1980 all revealed a clinically normal psychiatric system.  In his March 1977, March 1980, and September 1980 reports of medical history, the Veteran denied symptoms such as frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.  

Post-service treatment records show that the earliest evidence of psychiatric complaints is in December 1994.  At that time, it was recommended that the Veteran be evaluated by a psychiatrist and that adjustment reaction with depression was suspected.  A February 2010 record shows a diagnosis of major depression.  The Veteran reported having two traumatic events in the late 1980s of his father passing away and his niece's six month old baby dying while he was watching him.  A record dated in March 2010 shows that the Veteran reported the onset of memory and attention concerns in the 1980s, a time in which he reportedly experienced a significant level of life stressors.  He was diagnosed with major depressive disorder by history.  Although the Veteran's treatment records show continued psychiatric treatment, none of them show that he reported that his symptoms began in service or were otherwise related to his service; they also do not contain any opinion relating a diagnosed psychiatric disorder to the Veteran's military service.  

Based on a review of the evidence, the Board concludes that service connection for a psychiatric disorder is not warranted.  Although the evidence shows that the Veteran currently has a psychiatric disorder, it fails to show that such disorder is related to his military service.

In this case, the Veteran's STRs do not show the incurrence of any event, injury, or disease.  As noted above, examinations throughout service revealed a clinically psychiatric system.  The STRs fail to show that the onset of a psychiatric disorder occurred in service.  None of the Veteran's treatment records or statements have shown that he reported that the onset was during service.  As discussed above, the Veteran reported two post-service traumatic events in the late 1980s.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred an in-service event, injury or disease or that the onset of a psychiatric disorder began during service.  See Curry at 68.

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion indicating that a currently diagnosed psychiatric disorder is related to his military service.  In this case, the first indication of a psychiatric disorder is in 1994, more than a decade after the Veteran was discharged from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for over a decade between the Veteran's military service and the earliest evidence of a psychiatric disorder is itself evidence which tends to show that a psychiatric disorder did not have its onset in service or for many years thereafter.

The overall evidence of record as discussed above weighs against a finding of a psychiatric disorder being associated with the Veteran's active duty.  With a preponderance of the evidence against an association between a psychiatric disorder and his active duty, service connection for a psychiatric disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a psychiatric disorder and the Veteran's active duty, service connection for a psychiatric disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder is denied.  See 38 U.S.C.A §5107.


ORDER


Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected bilateral knee and hip disabilities, is denied.

Entitlement to service connection for lumbago and lumbar spine degenerative arthritis is granted.

Entitlement to service connection for a psychiatric disorder is denied.  



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


